Citation Nr: 1100326	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  06-33 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to Type II diabetes mellitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from March 1968 to November 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2005 rating decision in which the RO, inter alia, 
denied service connection for Type II diabetes mellitus (to 
include as due to herbicide (Agent Orange) exposure), peripheral 
neuropathy (to include as secondary to Type II diabetes 
mellitus), and hypertension (to include as secondary to Type II 
diabetes mellitus).  In November 2005, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was issued 
in September 2006, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
October 2006.

In August 2007, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO.  A 
transcript of that hearing is of record.

In a January 2008 decision, the Board denied the claims on 
appeal.  The Veteran appealed the Board's January 2008 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In January 2010, the Court issued a Memorandum Decision 
in which the Court vacated the Board's decision with respect to 
these claims, and remanded the claims to the Board for further 
proceedings consistent with the Memorandum Decision.  

The Board points out that, in February 2009, the Veteran's 
attorney submitted additional medical evidence directly to the 
Board, including a December 2008 VA treatment record reflecting a 
diagnosis of chloracne, "secondary to Agent Orange exposure."  
As the matter of service for chloracne is not currently before 
the Board, this matter is referred to the RO for appropriate 
action.  

Also, in correspondence dated in August 2007, the Veteran 
indicated that he is also claiming service connection for hearing 
loss and tinnitus. As these matters have not been adjudicated by 
the RO, they are not properly before the Board, and are, 
likewise, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran was stationed at Camp Casey in South Korea from 
April 1969 to May 1970.

3.  Diabetes mellitus, type II, is among the diseases recognized 
by VA as etiologically related to herbicides exposure, to include 
Agent Orange.

4.  As the Veteran did not serve in Vietnam, or in one of the 
specified units in South Korea that have been determined to have 
been exposed to herbicides, to include Agent Orange, within the 
relevant time frame, he is not presumed to have been exposed to 
herbicides, to include Agent Orange, during such service; 
moreover, actual exposure to such herbicides, within the meaning 
of the governing authority, has not persuasively been 
established.  

5.  There is otherwise no competent evidence or opinion 
indicating that the Veteran's Type II diabetes mellitus-first 
diagnosed many years after service-is medically related to 
service.

6.  There is no competent evidence or opinion indicating that the 
Veteran currently has a diagnosis of peripheral neuropathy.

7.  As service connection for Type II diabetes mellitus has not 
been established, there is no legal basis for a grant of service 
connection for hypertension as secondary to Type II diabetes 
mellitus.

8.  Hypertension is not shown in service, and there is no 
competent evidence or opinion indicating that hypertension-first 
diagnosed many years after service-is medically related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Type II diabetes 
mellitus, to include as due to herbicide (Agent Orange) exposure, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.313 (2010).

2.  The criteria for service connection for peripheral 
neuropathy, to include as secondary to Type II diabetes mellitus, 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

3.  The criteria for service connection for hypertension, to 
include as secondary to Type II diabetes mellitus, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in August 2005 and September 2005 pre-rating 
letters, the RO provided notice to the Veteran explaining what 
information and evidence was needed to substantiate his claims 
for service connection.  These letters also informed the Veteran 
of what information and evidence must be submitted by the Veteran 
and what information and evidence would be obtained by VA.  The 
October 2005 rating decision reflects the initial adjudication of 
the claim after issuance of this letter.  Hence, the August 2005 
and September 2005 letters-which meet Pelegrini's content of 
notice requirements-also meets the VCAA's timing of notice 
requirement.  

The Board notes that the Veteran has not been provided specific 
notice regarding VA's assignment of disability ratings and 
effective dates (in the event that any claim for service 
connection on appeal is granted).  However, in this case, the 
absence of such notice is not shown to prejudice the Veteran.  
Because the Board herein denies each claim for service 
connection, no disability rating or effective date is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, and service personnel records.  Also of record 
and considered in connection with the appeal is the transcript of 
the Veteran's August 2007 Board hearing, along with various 
written statements provided by the Veteran, and by his attorney, 
on his behalf.  The Board also finds that no additional RO action 
to further develop the record in connection with any of these 
claims is warranted.  
The Board acknowledges that the Veteran has not been scheduled 
for a VA examination in connection with any of the claims.  
However, as explained in more detail below, the Veteran has not 
presented even a prima facie claim for service connection for any 
of the claims for service connection on appeal.  Under such 
circumstances, VA has no obligation to arrange for the Veteran to 
undergo examination or to obtain any medical opinion in 
connection with any of these claims.  See 38 U.S.C.A. § 5103A(d); 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See 
also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of any of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a chronic disease, such as hypertension or diabetes mellitus, 
becomes manifest to a degree of 10 percent within one year of 
separation from active service, it is presumed to have been 
incurred during active service, even though there is no evidence 
of such disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Also, under 38 C.F.R. § 3.310(a), service connection may be 
granted for disability that is proximately due to or the result 
of a service-connected disease or injury.  That regulation 
permits service connection not only for disability caused by 
service- connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  See 38 C.F.R. § 3.310 (2010).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a).

A. Type II diabetes mellitus

The Veteran claims that service connection is warranted pursuant 
to a special presumption for residuals of exposure to herbicide 
agents.  Specifically, under the provisions of 38 C.F.R. § 
3.309(e), if a veteran was exposed to an herbicide agent, 
including Agent Orange, during active military, naval, or air 
service and has a disease listed in 38 C.F.R. § 3.309(e), such 
disease shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met even though there is no record of 
such disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  The 
listed diseases include Type II diabetes mellitus.

In written statements in support of his claim, and during the 
August 2007 Board hearing, the Veteran testified that, while 
stationed in South Korea at Camp Casey, he was approximately 11 
miles to the south of the demilitarized zone (DMZ).  He reported 
that, in the course of his duties as a supply clerk, he directly 
handled unwashed equipment and clothing used by soldiers who were 
stationed in the DMZ where Agent Orange was sprayed, and was thus 
exposed to Agent Orange.  He also testified that he personally 
handled an unknown herbicide that was used to kill weeds at his 
post, which he believed to be Agent Orange, and that he was 
exposed to Agent Orange through contaminated water sources at his 
post.  The Veteran further testified that he was treated for skin 
infections while serving in Korea, and that, during such service, 
he traveled "north" of Camp Casey. 

The Board points out that the Department of Defense (DOD) 
provided to VA an inventory regarding Agent Orange use outside of 
the Republic of Vietnam.  Based on the current DOD findings, the 
use of herbicides has only been acknowledged for specific units 
that served in areas along the DMZ in Korea between April 1968 
and July 1969.  Both the 2nd and 7th Infantry Divisions, United 
States Army, had units in the affected area at the time Agent 
Orange was being used.  Within the 7th Infantry Division, the 
units included the 1-17th Infantry, 2-17th Infantry, 1-73rd 
Armor, and 2-10th Cavalry.  Field artillery, signal, and engineer 
troops also were supplied as support personnel during the time of 
the confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12,056.  See March 2003 Veterans Benefits 
Administration (VBA) "Fact Sheet" distributed in September 2003 
(http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea.doc)
.  

If it is determined that a veteran who served in Korea from April 
1968 to July 1969 was assigned to one of the units identified by 
the DOD, VA presumes that the veteran was exposed to Agent 
Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) 
apply.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, Topic 10, Block k.

The evidence indicates that the Veteran served at Camp Casey in 
Korea from April 1969 to May 1970, within the relevant time 
window.  However, the record does not reflect that the Veteran 
was assigned to one of those units specified by the DOD as having 
been exposed to Agent Orange during that time period.  Although 
his military records show that he was in the 7th Infantry 
Division, he was attached to Company A, 7th Supply & Transport 
Battalion, and his Military Occupational Specialty (MOS) was as a 
supply clerk.  There is no indication in his military record that 
he was ever attached to the infantry, field artillery, signal, or 
engineer units of the 7th Infantry Division that were determined 
by the DOD to have operated within the DMZ at the time Agent 
Orange was being used.  

Thus, the Veteran is not presumed to have been exposed to Agent 
Orange based on his service in Korea from April 1969 to May 1970.  
The Board also finds that record also includes no persuasive 
evidence of actual Agent Orange exposure so as to invoke the as 
to invoke the presumptive procedures within the meaning of 
applicable regulations so as to invoke the presumptive procedures 
of  38 C.F.R. §§ 3.307 and 3.309/

The Veteran has asserted that,  during his period of service at 
Camp Casey in Korea from April 1969 to May 1970, he sprayed what 
he believed to be weed killer, handled equipment and clothing 
that he believed were unwashed and used by soldiers stationed in 
the DMZ, came into contact with local water sources, was treated 
for skin infections, and traveled "north" of his camp.  The 
Board points out that a layperson is competent to report on 
matters observed or within his or her personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

Here, however, the Veteran lacks competence to determine that, 
based on his participation in such activities, he was actually 
exposed to Agent Orange, as such a matter is not within his 
personal knowledge.  By contrast, the DOD is competent to 
determine whether a member of the Veteran's unit, serving at Camp 
Casey from April 1969 to May 1970 and performing those duties 
typical of a supply clerk serving in the Veteran's unit, was 
potentially exposed to Agent Orange. 

In this regard, the DOD findings regarding potential exposure to 
Agent Orange of those units that served in areas along the DMZ in 
Korea between April 1968 and July 1969, including 7th Infantry 
Division, suggest that the Veteran was not exposed to Agent 
Orange during his service in Korea.  Again, DOD has specified 
that, within the 7th Infantry Division, the units in the area 
affected by Agent Orange included several infantry, armor, 
cavalry, field artillery, signal, and engineer battalions.  The 
DOD findings do not indicate that soldiers stationed at Camp 
Casey, approximately 11 miles to the south of the DMZ, who were 
exposed to local water sources and who performed duties at the 
base, including handling clothing and other materials, were 
exposed to an herbicide agent.  Rather, as noted in the March 
2003 VBA Fact Sheet regarding the use of Agent Orange in the DMZ 
in Korea, "restrictions were put in place to limit potential for 
spray drift, run-off, and damage to food crops," and "records 
indicate that effects of spraying were sometimes observed as far 
as 200 meters down wind."

The DOD presumably is aware of the duties of U.S. Army supply 
clerks at Camp Casey in Korea from April 1969 to May 1970, and is 
competent to determine whether someone performing duties typical 
of supply clerks serving in the Veteran's unit, who likely were 
exposed to local water sources, would potentially have been 
exposed to Agent Orange-as it did for soldiers serving in the 
other, above-noted units.  Accordingly, the fact that the DOD 
specified those units whose members' duties and would potentially 
have exposed them to Agent Orange in Korea between April 1968 and 
July 1969, and did not include any supply battalions, including 
the Veteran's unit, tends to weigh against a finding of actual 
herbicide exposure.
 
The Board further notes that there is no other objective, 
persuasive evidence that the Veteran was exposed Agent Orange in 
service, as alleged.  While the Veteran testified that, during 
his service in Korea, he traveled "north" of Camp Casey, the 
Veteran has not asserted, and the record does not reflect, that 
he ever traveled to the DMZ or any other area where the use of 
Agent Orange has been recognized.  Thus, even if the Board were 
to find the Veteran's assertion of traveling "north" of his 
camp in Korea to be credible, it does not find such assertion to 
be probative evidence that he was exposed to Agent Orange.

Also, regarding the Veteran's assertion that he was treated for 
skin infections while serving in Korea, while service treatment 
records indicate that the Veteran was treated between November 7 
and November 14, 1969, for skin abscesses of the left leg and 
left inguinal region, there is no competent medical evidence that 
suggests such abscesses were the result of any herbicide agent 
exposure.  While the Veteran might believe that such skin 
abscesses were the result of Agent Orange exposure, he (and his 
attorney) are laypersons not shown to have appropriate medical 
training and expertise to competently render an opinion on the 
medical matter of whether any skin abscesses were the result of 
herbicide agent exposure.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, the lay assertions in this 
regard have no probative value.

Furthermore, the Board has considered an article submitted by the 
Veteran regarding the use of Agent Orange in the DMZ in Korea, as 
well as articles submitted by the Veteran regarding exposure to 
herbicides and pesticides, including exposure through handling 
gloves and boots worn while handling herbicide concentrates or 
spray herbicide solution, and exposure through laundering work 
clothes worn while using pesticides.  However, the Board finds 
that these documents lack probative weight because they do not 
specifically address whether this Veteran was exposed to 
herbicides during his service in Korea, or whether a member of 
the Veteran's unit, serving at Camp Casey from April 1969 to May 
1970, and performing the duties of a supply clerk, was 
potentially exposed to Agent Orange.  Therefore, the Board finds 
that these articles do not constitute probative evidence that the 
Veteran was actually exposed to an herbicide agent as a supply 
clerk during his period of service in Korea.  

Likewise, the December 2008 VA treatment record submitted by the 
Veteran's attorney, which reflects a diagnosis of chloracne, 
"secondary to Agent Orange exposure," was created many years 
after the Veteran's service, and does not, in and of itself, 
constitute persuasive evidence that the Veteran was, in fact, 
exposed to the identified herbicide agent during service.  

As the current record does not support a finding of actual or 
presumed Agent Orange exposure, the Veteran is not entitled to 
presumptive service connection based on Agent Orange exposure, 
pursuant to 38 C.F.R. § 3.309(e).

The record also presents no basis for a grant of service 
connection on any other basis.  The competent medical evidence 
shows a current diagnosis of Type II diabetes mellitus; however, 
there is no medical evidence to even suggest a nexus between such 
disability and service.

The Veteran's service treatment records are negative for any 
findings or diagnosis of Type II diabetes mellitus; hence, the 
disability was not shown in service.  Moreover, although the 
Veteran testified during the August 2007 Board hearing that, 
prior to being diagnosed with diabetes, he had a medical history 
of being borderline diabetic over 30 years earlier, Type II 
diabetes mellitus was not manifested within one year from 
separation of service, and, therefore, there is no basis for a 
grant of service connection as a chronic disease presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In this regard, the Board notes that 
the report of a June 1974 VA examination shows no diagnosis of 
Type II diabetes mellitus.  Rather, a February 2001 private 
treatment record indicates that, at that time, the Veteran had 
had diabetes for approximately 5 years; there is no medical 
record of a diagnosis of diabetes mellitus of any sort prior to 
1996.  The Board also points out that the passage of many years-
here, over a decade-between discharge from active service and 
the medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

Further, there is no medical opinion linking the diabetes 
diagnosed many years post-service to service or any incident 
thereof, to include alleged Agent Orange exposure therein.  
Insofar as the Veteran and/or his attorney asserts that his Type 
II diabetes mellitus is related to his service, again, as 
laypersons not shown to have appropriate medical training and 
expertise, neither is not competent to offer an opinion on the 
medical matter of whether his Type II diabetes mellitus is 
related to his period of service.  See Bostain, 11 Vet. App. at 
127, citing Espiritu, 2 Vet. App. at 492.  See also Routen, 10 
Vet. App. at 186 ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Thus, again, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for Type II diabetes mellitus must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 49 at 53-56.

B.  Peripheral neuropathy

The medical records associated with the claim show that, although 
the Veteran reported subjective symptoms of paresthesia affecting 
the fingers of both hands during VA treatment in June 2005, there 
is no current diagnosis of peripheral neuropathy or any other 
chronic neurological disability.

Thus, the Board finds that the medical evidence in this case 
fails to establish the Veteran has peripheral neuropathy, and 
neither the Veteran nor his representative has presented, 
identified, or even alluded to the existence of any medical 
evidence of a current diagnosis of peripheral neuropathy.

Congress has specifically limited entitlement to service 
connection for disease or injury incurred or aggravated in 
service to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. § 1110.  Hence, where, as here, 
competent evidence does not establish the disability for which 
service connection is sought, there can be no valid claim for 
service connection for that disability-on any basis.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the instant case, service 
connection for peripheral neuropathy must be denied because the 
first essential criterion for a grant of service connection-
evidence of disability upon which to predicate a grant of service 
connection-has not been met.

C.  Hypertension

As noted below, the Veteran has a current diagnosis of 
hypertension, documented some years after service.  First 
addressing the matter of whether hypertension is medically 
related to service, the Board notes that the Veteran's service 
treatment records reflect normal blood pressure readings 
throughout his period of active duty, with no diagnosis of 
hypertension or vascular disease.

Similarly, post-service VA treatment notes dated in October 1973 
and the report of a VA examination conducted in June 1974 
indicate normal blood pressure readings and no diagnosis of 
hypertension or vascular disease.

VA and private medical reports dated from 2000 to 2007 include no 
clinical diagnosis of hypertension until a private treatment note 
dated in June 2005, which reflects a diagnosis of new onset of 
hypertension.

Considering the evidence noted above, the Board finds that there 
is no objective medical evidence that supports a finding of 
service connection for hypertension on a direct basis.  
Hypertension is not shown to have had its onset during his period 
of active service, nor was it manifested within one year 
following his separation from service in November 1970; in fact, 
the first evidence of hypertension was 35 years post-service.  As 
such, the record presents no basis for a grant of service 
connection as a chronic disease presumed to have been incurred in 
service (see 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309), and the length of time between the manifestation of the 
disability and service tends to weigh against a grant of service 
connection (see Maxson, 230 F.3d at 1333).  

There also is no competent medical evidence or opinion even 
suggesting that there exists a medical nexus between current 
hypertension and service.  Moreover, for reasons expressed above, 
neither the Veteran nor his attorney is competent to establish 
the existence of such a relationship on the basis of lay 
assertions, alone.  See Bostain,11 Vet. App. at 124; Routen, 10 
Vet. App. at 187. 

For all the foregoing reasons, the Board finds that the claim for 
service connection for hypertension, on a direct or presumptive 
basis, must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence supports 
the claim on either theory of entitlement, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

Finally, as regards the matter of secondary service connection, 
the Board notes that, in view of the decision denying service 
connection for Type II diabetes mellitus, as noted above, there 
is no legal basis for granting service connection for 
hypertension as secondary to Type II diabetes mellitus.  Where, 
as here, service connection for the primary disability has been 
denied, the Veteran cannot establish entitlement to service 
connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary 
condition.  Under these circumstances, the matter of claimed for 
secondary service connection for hypertension is without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for Type II diabetes mellitus, to include as 
due to herbicide (Agent Orange) exposure, is denied.

Service connection for peripheral neuropathy, to include as 
secondary to Type II diabetes mellitus, is denied.

Service connection for hypertension, to include as secondary to 
Type II diabetes mellitus, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


